Examinada la petición del querellado presentada por sus aboga-dos Francisco Parra Capó y Benigno Fernández García, los docu-mentos acompañados a la misma, los antecedentes del caso y el dic-tamen favorable del Fiscal de esta Corte Suprema, habiendo trans-currido más de seis años desde su destitución y apareciendo ser la opinión unánime de un considerable número de abogados que ejercen en diferentes distritos de la Isla que el querellado, a virtud de su conducta durante esos seis años, se ha hecho acreedor a que se le admita de nuevo al ejercicio de su profesión, se le admite, debiendo comparecer a prestar juramento en una de las próximas sesiones que celebre el tribunal.